DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the output clock signal" in lines 9-10.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being depended on claim 17.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4 and  13-14,  are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Berzins et al. (US 2020/0295758 and Berzins hereinafter)
Regarding claim 1, Berzins discloses [see fig. 4C] a clock gating cell, comprising: a first circuit [circuits 210-212,302] configured to receive an enable signal [E] and an inverted output clock signal [ECKN] and generate a first signal [FB] through a first node [node between 211-213]; a second circuit [circuits 417C/218] configured to receive the first signal [FB] and generate an inverted first signal [FBN]: a third circuit [circuits 219/420C,221] configured to receive the first signal [FB], the inverted first signal [ECKN], and an input clock signal [CLK], generate the first signal by being connected to the first circuit through the first node, and generate the inverted output clock signal [ECKN] through a second node [node between 216 and 417C]; and a fourth circuit [304] configured to receive the first signal, generate the inverted output clock signal [ECKN] by being connected to the third circuit through the second node, and generate the output clock signal [ECK], wherein the third circuit comprises a pair of transistors [219/221] receiving the input clock signal.
Regarding claim 2, Berzins discloses [see fig. 4C] wherein the third circuit comprises a first transistor [219] and a second transistor [221] each receiving the input clock signal, the first transistor is configured to control a charging path [charging from VDD] of the first node and the second node based on the input clock signal, and the second transistor is configured to control a discharging path [discharge path to VSS] of the first node and the second node based on the input clock signal-
Regarding claim 4, Berzins discloses [see fig. 4C] wherein the clock gating cell is configured to further receive a scan enable signal [SE], the first circuit comprises a NOR gate [302] configured to receive the enable signal [E] and the scan enable signal [SE] and generate a second signal [EN].
Regarding claim 13, Berzins discloses [see fig. 4C] an integrated circuit comprising a clock gating cell [402] that receives at least one control signal [E/SE] and an input clock signal [CLK] and generates an output clock signal [ECK] wherein the clock gating cell comprises: a first circuit [210-213] comprising a first function circuit configured to generate a first signal [FB] through a first node [node between 211 and 213] based on the at least one control signal and a first keeper circuit [214] configured to maintain a voltage level of the first signal; a second circuit circuits [417C/218] configured to receive the first signal and generate an inverted first signal [FBN]; a third circuit [216/417C] comprising a second function circuit configured to generate the first signal through the first node based on the at least one control signal, a second keeper circuit [215] configured to maintain a voltage level of the first signal, a first charge circuit [219] configured to generate an inverted output clock signal [ECKN] by charging a second node [node between 219 and 420C] based on the first signal, and a discharge circuit [420C/221] configured to discharge the second node; and a fourth circuit [304] comprising a second charge circuit configured to generate the inverted output clock signal by charging the second node based on the first signal, and the third circuit comprises a pair of transistors [219/221] receiving the input clock signal.
Regarding claim 14, Berzins discloses [see fig. 4C] wherein the first keeper circuit [214] is input with the inverted output clock signal [ECKN] the second keeper circuit [215] is input with the inverted first signal [FBN], and the discharge circuit is input with the first signal.
Allowable Subject Matter
Claims 19-20 are allowed.
Claims 3 and 5-12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 15-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to METASEBIA T RETEBO whose telephone number is (571)272-9299. The examiner can normally be reached M - F 8:30 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/METASEBIA T RETEBO/Primary Examiner, Art Unit 2842